DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims.

Drawings
The drawings are objected to because the drawing should be labeled “Figure” and not “FIG. 1” because there is only a single drawing and where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. See MPEP 608.02 V, 37 C.F.R. 1.84(u). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-11 are objected to because of the following informalities:  
Claim 8, line 11: “and” should be added to the end of the line.
The preambles of claims 9-11 are different then the preambles of claim 8 from which they depend upon. Claim 8 or claims 9-11 should be amended to recite the same preamble   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “an air separation cold box” because it is unclear whether the air separation cold box is part of the pressure equalizing system (i.e. a structural limitation of the system), or if the cold box is merely recited as an intended use of the system to deliver a flow of dry air from the adsorbers to said cold box. It would appear that the air separation cold box is not a structural limitation of the system, however, claim 8 recites “the air separation cold box” and refers to the pressure equalizing system for air separation purification of claim 7, which depends on claim 1. This leads to confusion as to whether the air separation cold box is part of the provided pressure equalizing system according to claim 7 and claim 1, and whether the method of claim 8 requires dry air to flow to a cold box as part of the method of controlling the pressure equalizing system. For purposes of examination, the system of claim 1 is considered to not require the cold box, however, require a main pipe that is capable of delivering a flow of dry air to a cold box. If the cold box is intended to be part of the system, then the Applicant is required to amend the drawings to include the cold box. 
Claim 1 is indefinite for reciting “a main air compressor” because it is unclear if the main air compressor is part of the pressure equalizing system (i.e. a structural limitation of the system), or if the main pipe needs to only be capable to receive damp air from a compressor. The compressor appears to be illustrated in the drawing which suggests that it is part of the system. Therefore, for purposes of examination, the compressor will be considered a structural limitation of the system, absent Applicant’s indication to the contrary. 
Claims 2-7 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 
Claim 8 is indefinite for reciting “the air separation cold box” because it is unclear whether the limitation lacks antecedent basis. As discussed above in regards to claim 1, “an air separation cold box” is not considered to be required by the system of claim 1. Given that claim 8 provides the system according to claim 7, which depends from claim 1, and said system is not considered to comprise an air separation cold box, it would appear that the recitation in claim 8 would lack antecedent basis because “an air separation cold box” has not be provided or initially recited in claim 8. For purposes of examination, claim 8 will be interpreted as dry air that has been purified is flowed towards an air separation cold box via the second air main pipe. 
Claims 9-11 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2017/0276428 A1, cited in the IDS dated 10/25/2020).
In regards to claim 1, Kong discloses an apparatus for the production of air gases comprising:
a first adsorber and a second adsorber arranged in parallel (Fig. 3 and 4, reference characters A and B);
a first air main pipe configured to receive air from an air compressor (Fig. 3 and 4, reference numbers 1 and 2);
a first air intake branch (Fig. 3 and 4, line leading to adsorber A)
a second air intake branch (Fig. 3 and 4, line leading to adsorber B),
a second air main pipe (Fig. 3 and 4, reference number 12)
a first air output branch pipe (Fig. 3 and 4, line exiting adsorber A),
a second air output branch pipe (Fig. 3 and 4, line exiting adsorber B),
a pressure equalizing valve (Fig. 3 and 4, reference number 7),
a pressurizing gas pipeline (Fig. 3 and 4, reference number 42), and
control valve (Fig. 3 and 4, reference number 8A). 
Kong does not appear to explicitly disclose a flow regulator is located on the second air main pipe and configured to measure a flow rate of dry gas in the second air main pipe, or that the control valve has a degree of opening regulated by the flow regulator.
However, Kong discloses that flow indicators (i.e. flow regulators) may be included to follow the flow rates of various streams and indicates that flow indicators, similar to gas analyzers, may be used in communication with a controller (not shown) that is configured to adjust valves including control valves located on thee pressurizing gas pipeline ([0081]). Kong further discloses that the valves controlling the pressuring gas may be configured to control flow rates and can be set to any point between closed and fully open ([0075]), which reasonably indicates that the control valve has a degree opening that functions to control flow rate and that the valve opening may be adjusted based on the flow indicators in order to maintain a desired flow rate to the cold box. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the apparatus of Kong with a flow indicator that measures flow rate of dry air in the second air main pipe and regulate the control valve based on the flow indicator as Kong teaches that flow indicators are obvious in order to measure flow rates of streams, the control valve is utilized to control the flow rate of pressurizing gas which affects the flow rate of the dry air going to the cold box, and in view of Kong as a whole, one of ordinary skill would find it obvious that a flow indicator could be used to regulate the control valve of the pressurizing gas similarly as a gas analyzer is taught to be used with a controller to adjust control valves. This modification is suggested by Kong and merely involves an alternative means for controlling valve openings using flow indicators instead of gas analyzers. 

In regards to claim 4, Kong discloses that flow indicators may be used and that a controller may be used to adjust the valves ([0081]).

In regards to claim 5, Kong discloses that the pressurizing gas may be nitrogen, dry air or wet air ([0071]; [0077]).

In regards to claim 6, Kong illustrates that the pressurizing gas does not come form the main air compressor 1 (see Fig. 3 and 4). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2017/0276428 A1, cited in the IDS dated 10/25/2020) as applied to claim 1 above, and further in view of Blouin (US 2010/0024640 A1, cited in the IDS dated 07/28/2021).
In regards to claim 2, Kong discloses a first air intake valve 3A, a second air intake valve 3B, a first air output valve 4A, a second air output valve 4B (see Fig. 3 and 4). 
Kong does not appear to explicitly disclose a first and second pressure transmitter connected to the first and second adsorbers respectively, and configured to measure pressures in the adsorbers. 
However, Blouin, directed to gas purification in a system comprising parallel adsorbers and a cold box similar to that disclosed by Kong, teaches that pressure transducers are known to be used to measure pressure within the adsorbers ([0041]).
Therefore, it would be obvious for one having ordinary skill in the art to modify the apparatus of Kong with pressure transducers as taught by Blouin because both Kong and Blouin are directed to similar systems comprising adsorbers with similar valves and pipelines used for gas separation/purification, Blouin teaches a known means for measuring pressure in the adsorbers and this merely involves applying a known pressure transducer to a similar adsorber to yield predictable results of having a means for measuring pressure in the adsorbers. It is noted that Kong does indicate that the adsorbers are pressurized to desired pressures and depressurized, and therefore it would be obvious that a means of measuring pressure in the adsorbers would be desirable for one of ordinary skill operating the apparatus. 



Allowable Subject Matter
Claims 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a pressure equalizing system for air separation purification as recited in claims 3 or 7, nor a method of utilizing a pressure equalizing system for air separation purification according to claim 7 as recited in claim 8. Specifically, the prior art fails to disclose a pressurizing gas pipeline with a switch valve and a one-way valve as claimed.
Kong et al. (US 2017/0276428 A1, cited in the IDS dated 10/28/2020), is the closest prior art of record. 
Kong discloses an apparatus for the production of air gases comprising:
a first adsorber and a second adsorber arranged in parallel (Fig. 3 and 4, reference characters A and B);
a first air main pipe configured to receive air from an air compressor (Fig. 3 and 4, reference numbers 1 and 2);
a first air intake branch (Fig. 3 and 4, line leading to adsorber A)
a second air intake branch (Fig. 3 and 4, line leading to adsorber B),
a second air main pipe (Fig. 3 and 4, reference number 12)
a first air output branch pipe (Fig. 3 and 4, line exiting adsorber A),
a second air output branch pipe (Fig. 3 and 4, line exiting adsorber B),
a pressure equalizing valve (Fig. 3 and 4, reference number 7),
a pressurizing gas pipeline (Fig. 3 and 4, reference number 42), and
control valve (Fig. 3 and 4, reference number 8A). 
Kong discloses that flow indicators (i.e. flow regulators) may be included to follow the flow rates of various streams and indicates that flow indicators, similar to gas analyzers, may be used in communication with a controller (not shown) that is configured to adjust valves including control valves located on thee pressurizing gas pipeline ([0081]). Kong further discloses that the valves controlling the pressuring gas may be configured to control flow rates and can be set to any point between closed and fully open ([0075]), which reasonably indicates that the control valve has a degree opening that functions to control flow rate and that the valve opening may be adjusted based on the flow indicators in order to maintain a desired flow rate to the cold box. 
Kong does not explicitly disclose that the pressurizing gas pipeline comprises both a switch valve and a one-way valve. Kong is considered to disclose valves 5A and 5B which act as either control valves or switch valves as they are used to control the flow rate of pressurizing gas to the adsorbers, respectively, and are used to switch the flow of pressurizing gas to either adsorber. However, the claims as presented require a control valve, a switch valve and a one-way valve that are not disclose or suggested by the prior art. The claimed combination of valves is not disclosed or suggested in a pressure equalizing system for air separation purification as claimed and there is no motivation to modify Kong to contain the combination of valves absent hindsight from the Applicant. 

Guillard (US2002/0108377 A1, cited in the IDS dated 02/07/2022), discloses a purification system comprising: 
a first adsorber and a second adsorber arranged in parallel (Fig. 1, reference numbers 27 and 28; [0040]);
a first air main pipe configured to receive air from an air compressor (Fig. 1, line connected to reference numbers 12 and 48, and 10);
a first air intake branch (Fig. 1, line intersecting reference number 27A)
a second air intake branch (Fig. 1, line intersecting reference number 28A),
a second air main pipe (Fig. 1, reference number 22)
a first air output branch pipe (Fig. 1, line intersecting reference number 27B),
a second air output branch pipe (Fig. 1, line intersecting reference number 28B),
a pressure equalizing valve (Fig. 1, reference number 29)
a pressurizing gas pipeline (Fig. 1, reference number 48). 
Guillard differs from the claimed invention in that Guillard does not disclose a flow regulator configured to measure a flow rate od dry air in the second air main pipe, and a control valve located on the pressurizing gas pipeline, having a degree of opening regulated by said flow regulator. Guillard also fails to disclose the combination of a control valve, switch valve and one way valve on a pressurizing gas pipeline, and that a control system is used to control the pressure equalizing valve. 

Shirley et al. (U.S. Patent No. 5,258,056), directed to a PSA system with product turndown and purity control, discloses a system comprising parallel adsorbers A and B, air intake branch pipes and valves, air output branch pipes and valves, a first main air pipe, a second air main pipe, a pressure equalization system, a sensing device that measures force or pressure differences intrinsically related to the flow rate of the product flow and a control valve that regulates the rate of compressed feed gas entering the PSA system (col. 5, line 24 to col. 6, line 15; Fig. 1). Shirley differs from the claimed invention in that Shirley fails to disclose a pressurizing gas pipeline, a control valve, a switch valve or one-way valve located on the pressurizing gas pipeline. 
As such, claims 3, 7 and 8-11 are indicated as containing allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772